DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein for different display subareas, a shorter line in the plurality of the data lines in the display subareas corresponds to a larger total overlapped area of one of the plurality of data lines and one of the plurality of first constant-potential lines, as set forth in independent claim 1, when taken in concert with all the other limitations of the claims, or equivalents set forth in independent claim 20.  All other claims depend from claim 1.
The prior art made of record is Zhang et al. (US 10367052), Park et al. (US 2018/0342572), and Lee et al. (US 2019/0131360).  Each of these references teaches using variable overlap areas to add variable capacitance compensate for length differences in signal lines.  However, Zhang uses a power line and compensation line, Park uses a scan line and power line, and Lee uses variable semiconductor areas.  Thus, none of these references, alone or in combination, renders obvious the claimed limitations set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829